UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7174



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ISAAC J. PEAR,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Solomon Blatt, Jr., Senior District
Judge. (CR-92-445, CA-98-1245-2-8)


Submitted:   February 29, 2000            Decided:   August 30, 2000


Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Isaac J. Pear, Appellant Pro Se. Bruce Howe Hendricks, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Isaac J. Pear seeks to appeal the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999).

We have reviewed the record and the district court’s opinion and

find no reversible error.    Accordingly, we deny a certificate of

appealability and dismiss the appeal.     Pear failed to show that he

was entitled to relief as a result of his counsel’s performance.

See Strickland v. Washington, 466 U.S. 668, 686 (1984); Hill v.

Lockhart, 474 U.S. 52, 59 (1985).     Even assuming there was error in

the Fed. R. Crim. P. 11 hearing, such error was harmless.    See Fed.

R. Crim. P. 11(h).   Finally, the district court did not err in

declining to force the Government to file a Fed. R. Crim. P. 35

motion on Pear’s behalf.    We dispense with oral argument and deny

Pear’s motion for the appointment of counsel at the Government’s

expense because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                            DISMISSED




                                  2